REASONS FOR ALLOWANCE

Claims 1-2, 4-9, and 11-15 are allowed.

1. The following is an examiner's statement of reasons for allowance:

     The prior art of the record does not disclose the limitations of   “perform extraction of a first FAQ view history of a first user from the FAQ view histories in response to receiving first inquiry information including an identifier of the first user and a content of a first inquiry by determining a match between the identifier of the first user with the identifier of the user of at least one of the FAQ view histories, perform, a determination of whether the first FAQ view history of the first user includes first information relating to the first inquiry information, the first inquiry information including a plurality of items, the first information including an answer to the FAQ of the first FAQ view history, and the determination being performed based on a ratio of a number of items having  same contents between the first inquiry information and the first information to a number of  items in the plurality of items, and perform modification of a first evaluation value associated with the first information in response to the determination that the first FAQ view history includes the first information,"  as recited in Applicant's claims 1-2, 4-9, and 11-15. Claims 1-2, 4-9, and 11-15 of the instant application are allowed over said prior art of record.        

 2. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” 

CORRESPONDANCE INFORMATION

MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                       

/DAVID R LAZARO/Primary Examiner, Art Unit 2455